Citation Nr: 0733513	
Decision Date: 10/25/07    Archive Date: 11/02/07	

DOCKET NO.  04-41 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for bilateral hearing loss. 

2.  Entitlement to a disability rating in excess of 
10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from August 1956 to December 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.  A review of the record reveals that by rating 
decision dated in February 2007, the disability evaluation 
for the veteran's bilateral hearing loss was increased from 
noncompensable to 10 percent disabling, effective 
December 22, 2006.  Although the veteran has not specifically 
expressed dissatisfaction with that rating, the appeal 
continues because the maximum benefit available under VA's 
Schedule for Rating Disabilities (Rating Schedule) was not 
granted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected tinnitus is assigned a 
10 percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  

3.  Audiometric test results correspond to numeric 
designations no worse than level II for the left ear and 
level VIII for the right ear.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.25, 4.87, Diagnostic Code 6260 (2007); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

2.  The criteria for a disability rating in excess of 
10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duties to 
notify and assist claimants in the development of claims.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The Board concludes that an April 
2003 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with the VCAA's 
notification requirements.  

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Also, in March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) Veterans status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The VCAA notice letter provided to the veteran in 2003 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified what 
parties were expected to provide such evidence.  It notified 
him of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from him that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claims.  

The record also reveals that in a March 2006 communication, 
the veteran was informed as to what type of evidence was 
needed to substantiate a claim for an increased rating and to 
establish an effective date for the disability or 
disabilities on appeal.

The Board also notes that in claims for disability 
compensation, the VCAA duty to assist requires VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes that 
specific VA examinations pertinent to the issues on appeal 
were obtained in 2003, 2005, and 2006.  The available medical 
evidence is sufficient for an adequate determination of the 
claim at this time.

The Board notes that with respect to the claim for tinnitus, 
the provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, are dispositive in a matter.  There is no information 
or evidence that could substantiate the claim, where 
entitlement to separate ratings for tinnitus is barred by 
current Diagnostic Code 6260 and by the previous versions of 
the Code 6260.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  Similarly, there is no additional duty to assist 
the claimant concerning this matter.  VA is not required to 
assist a claimant in developing evidence to substantiate a 
claim under 38 U.S.C.A. § 5103A where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  

In view of the foregoing, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.  

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Rating Schedule which is based on the average impairment 
of earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

In general, to evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Tables VI, VIa, VII.  Organic impairment of hearing 
acuity is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles 
per second.  See 38 C.F.R. § 4.85.  

Ratings of hearing loss disability involve a mechanical 
application of the rating criteria to the findings on 
official audiometry testing.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The schedular evaluations are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86.

The applicable rating criteria for hearing impairment and 
diseases of the ear were revised effective June 10, 1999.  
38 C.F.R. § 4.85.  It is noteworthy that Table VII was 
amended that hearing loss is now rated under a single code, 
Diagnostic Code 6100, regardless of the percentage of 
disability.  

In addition, the regulations were amended to ensure that 
medical terminology and unambiguous criteria were used, and 
they reflect current medical advances.  The tables that are 
used to assign the Roman numerals and, then, to assign the 
appropriate disability rating were not changed.

Further, the amended regulations included additional 
provisions that pertain to "exceptional patterns of hearing 
impairment."  38 C.F.R. § 4.86.  Specifically, hearing loss 
at 55 decibels or more in each of the four specified 
frequencies (i.e., 1,000, 2,000, 3,000, and 4,000 Hertz), or 
when hearing loss with a pure tone threshold of 30 decibels 
or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz 
will result in the specialist determining the Roman numeral 
designation for hearing impairment from either Table VI or 
Table Via, whichever results in the higher numeral .  
38 C.F.R. § 4.86.  

Factual Background and Analysis

Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the veteran.  See 
Gonzales v. West 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  Rather, the Board will 
focus on the most salient and relevant evidence, and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The medical evidence reveals the veteran was accorded 
audiometric testing by VA in May 2003.  At that time, hearing 
loss in decibels in the right ear at 1,000 Hertz was 25, at 
2,000 Hertz was 65, at 3,000 Hertz was 100, and at 
4,000 Hertz was 105.  The average was 74.

With regard to the left ear, hearing loss in decibels was 20 
at 1,000, 60 at 2,000, 90 at 3,000, and 105 at 4,000.  The 
average was 69.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right and 
96 percent in the left ear.  The diagnosis was moderate to 
profound sensorineural hearing loss above 1,000 Hertz in the 
right ear and mild to profound sensorineural hearing loss 
above 1,000 Hertz in the left ear.  No medical followup was 
indicated.  

The veteran was also accorded an audiologic examination by VA 
in February 2005.  At that time, pure tone threshold results 
in decibels were a 20-decibel loss in the right ear at 
500 Hertz, a 35-decibel loss at 1,000 Hertz, a 70-decibel 
loss at 2,000 Hertz, a 100-decibel loss at 3,000 Hertz, and a 
110-decibel loss at 4,000 Hertz.  The average in the right 
ear was 78.75.  

With regard to the left ear, the average decibel loss was 20 
at 1,000 Hertz, 60 at 2,000 Hertz, 85 at 3,000 Hertz, and 105 
at 4,000 Hertz.  The average loss was at 67.5.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and 96 percent in the left ear.  Applying 
38 C.F.R. § 4.85 Table VI to these results, the veteran has a 
numeric designation of II in the right ear and II in the left 
ear.  The findings result in a noncompensable disability 
evaluation for the bilateral hearing loss.  

The veteran was accorded another audiometric examination by 
VA in December 2006.  The claims file was reviewed by the 
examiner.  The veteran indicated that he thought his hearing 
had worsened.  

On testing, pure tone results for the right ear were 
30 decibels at 1,000 Hertz, 75 decibels at 2,000 Hertz, 100 
decibels at 3,000 Hertz and 110 decibels at 4,000 Hertz.  The 
average loss was 79 decibels.

With regard to the left ear, there was a decibel loss of 20 
at 1,000 Hertz, 65 at 2,000 Hertz, 85 at 3,000 Hertz, and 105 
at 4,000 Hertz.  The average loss in the left ear was 
69 decibels.  

Speech audiometry revealed speech recognition ability of 
72 percent at 80 decibels, 84 percent at 85 decibels, and 
84 percent at 90 decibels.  In the left ear, speech 
recognition ability was 92 percent.  

The diagnosis was bilateral mild sloping to severe 
sensorineural hearing loss.  

From Table VI of 38 C.F.R. § 4.85, the veteran has a numeric 
designation of II in the left ear.  With regard to the right 
ear, however, Table VIa provides a Roman Numeral designation 
of VII based on pure tone threshold average.  This level is 
increased to VIII because of the provisions of 
38 C.F.R. § 4.86.  The numeric designations translate to a 
10 percent disability rating, but no more, being warranted 
for the level of hearing impairment shown.

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that a 10 percent 
rating is warranted for the veteran's service-connected 
hearing loss.  However, an increased rating is not in order.  
As noted above, ratings for hearing loss are determined by a 
mechanical application of the audiometric findings to the 
rating provisions and the Board has no choice but to deny the 
claim for a rating in excess of 10 percent at this time.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The veteran has also requested an increased evaluation for 
tinnitus.  However, in Smith v. Nicholson, 19 Vet. App. 63 
(2005), the Court held that the pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the United States Court of Appeals 
for the Federal Circuit and stayed the adjudication of 
tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Code 6260, which limits the veteran 
to a single disability evaluation for tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  The veteran's service-connected tinnitus 
has been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal in 
this matter must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

A disability rating in excess of 10 percent for bilateral 
hearing loss is denied.  

A disability rating in excess of 10 percent for tinnitus is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


